COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS






IN RE:  JOHNNIE LEE CARTER,


                             Relator.
§
 
§
 
§
 
§
 
§
 
 § 



No. 08-08-00156-CV
AN ORIGINAL PROCEEDING

IN MANDAMUS

MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

	Relator, Johnnie Lee Carter, has filed a pro se petition for writ of mandamus seeking an order
compelling the Honorable Linda Chew, Judge of the 327th District Court, to vacate her order
granting nonsuit nunc pro tunc.
	Mandamus will lie only to correct a clear abuse of discretion.  Walker v. Packer, 827 S.W.2d
833, 839-40 (Tex. 1992) (orig. proceeding).  In addition, there must be no other adequate remedy at
law.  Id. at 840.  Based on the petition and record before us, Mr. Carter has failed to demonstrate he
is entitled to mandamus relief.  See Tex.R.App.P. 52.8.  Therefore, we deny the petition.

May 8, 2008					 
						ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Carr, JJ.
Chew, C.J., not participating